
	
		II
		112th CONGRESS
		2d Session
		S. 3617
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2012
			Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Harkin, Mr. Brown of
			 Ohio, Mr. Begich,
			 Mr. Durbin, and Mr. Akaka) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Armed Services
		
		A BILL
		To ensure sufficient sizing of the civilian and contract
		  services workforces of the Department of Defense.
	
	
		1.Civilian and contract
			 services workforce balance
			(a)In
			 generalThe Secretary of Defense shall, consistent with the
			 requirements of sections 129 and 129a of title 10, United States Code, ensure
			 that the civilian and contract services workforces of the Department of Defense
			 are sufficiently sized, taking into account military strategy requirements and
			 military end-strength.
			(b)Comptroller
			 General reportNot later than 180 days after the date of the
			 enactment of this Act, and annually thereafter, the Comptroller General of the
			 United States shall submit to the congressional defense committees a report
			 assessing the sufficiency of sizing of the civilian and contract services
			 workforces of the Department of Defense. The report shall assess whether the
			 sizing is consistent with workforce management and sourcing laws, including
			 sections 129 and 129a of title 10, United States Code.
			(c)Congressional
			 defense committees definedIn this Act, the term
			 congressional defense committees has the meaning given the term in
			 section 101(a)(16) of title 10, United States Code.
			
